Exhibit 10.10

 

$400,000,000

 

Landry’s Restaurants, Inc.

(a Delaware corporation)

 

7.50% Senior Notes due 2014

 

 

PURCHASE AGREEMENT

 

December 15, 2004



--------------------------------------------------------------------------------

December 15, 2004

 

Wachovia Capital Markets, LLC

Banc of America Securities LLC

Deutsche Bank Securities Inc.

c/o Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288

 

Ladies and Gentlemen:

 

Landry’s Restaurants, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell (the “Offering”) to the several purchasers named in Schedule I
hereto (the “Initial Purchasers”), for whom Wachovia Capital Markets, LLC is
acting as Representative (in such capacity, the “Representative”), $400,000,000
aggregate principal amount of its 7.50% Senior Notes due 2014 (the “Notes”),
which will be unconditionally guaranteed on a senior basis as to principal,
premium, if any, and interest (the “Guarantees”) by the subsidiaries of the
Company named in Schedule II hereto (each individually, a “Guarantor” and
collectively, the “Guarantors”). The Notes will be issued pursuant to an
Indenture (the “Indenture”) dated as of the Closing Date (as defined in Section
2) among the Company, the Guarantors and Wachovia Bank, National Association, as
Trustee (the “Trustee”). The Initial Purchasers and their direct and indirect
transferees will be entitled to the benefits of a Registration Rights Agreement,
to be dated the Closing Date, between the Initial Purchasers and the Company
(the “Registration Rights Agreement”). This Agreement, the Registration Rights
Agreement, the Indenture and the Credit Agreement (as defined below) are
hereinafter collectively referred to as the “Transaction Documents” and the
execution and delivery of the Transaction Documents and the transactions
contemplated herein and therein, and as contemplated in each Memorandum (as
defined below), are hereinafter collectively referred to as the “Transactions.”

 

The Notes (and the related Guarantees) will be offered and sold through the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act and
in offshore transactions in reliance on Regulation S under the Securities Act
(“Regulation S”). The Initial Purchasers have advised the Company that they will
offer and sell the Notes purchased by them hereunder in accordance with Section
3 hereof as soon as the Representative deems advisable.

 

Concurrently with the closing of the offering of the Notes, the Company, as
borrower, and each of the Company’s current and future subsidiaries, as
guarantors, will enter into a senior secured credit in an aggregate principal
amount of up to $450.0 million, pursuant to a Credit Agreement with Wachovia
Capital Markets, LLC, Banc of America Securities LLC and Deutsche Bank
Securities Inc. as joint lead arrangers and joint bookrunning managers, Wachovia
Bank, National Association, as administrative agent and syndication agent, and
the other lenders



--------------------------------------------------------------------------------

and agents named therein (such agreement, together with the related security
agreements and other agreements and instruments, the “Credit Agreement”). Such
Credit Agreement will provide for $150.0 million in term loan borrowings and
$300.0 million in revolving credit borrowings. The proceeds of the Offering,
together with borrowings under the Credit Agreement, will be used (1) to prepay
all amounts and other obligations outstanding under the Company’s existing
Second Amended and Restated Credit Agreement dated as of October 14, 2003, among
the Company, Bank of America, N.A., the lenders party thereto and Banc of
America Securities LLC, as amended by Amendment No. 1 dated as of October 22,
2004 (as amended, the “Existing Credit Agreement”), (2) to prepay $150.0 million
aggregate principal amount outstanding of the Company’s Senior Secured Notes
(the “Existing Senior Notes”), issued pursuant to an Uncommitted Master Shelf
Agreement dated as of October 1, 2003, among the Company, Prudential Investment
Management, Inc. and the Prudential Affiliates party thereto (the “Master Shelf
Agreement”), (3) to pay related transaction fees and expenses, and (4) for
general corporate purposes, which may include acquisitions and other investment
and repurchases of the Company’s common stock, as described in the Final
Memorandum (defined below) under the caption “Use of Proceeds,” (collectively
referred to as the “Related Transactions”).

 

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum, dated December 3, 2004 (the “Preliminary Memorandum”) and a
final offering memorandum, dated the date of this Agreement (the “Final
Memorandum” and, together with the Preliminary Memorandum, each a “Memorandum”).
Each Memorandum sets forth certain information concerning the Company, the
Notes, the Transaction Documents and the Transactions and includes (a) the
Company’s Annual Report on Form 10-K/A for the year ended December 31, 2003 (the
“Form 10-K”) and (b) the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2004 (the “Form 10-Q”); each of (a) and (b)
are attached to each Memorandum as an annex thereto. The Company hereby confirms
that it has authorized the use of the Preliminary Memorandum and the Final
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Notes by the Initial Purchasers. Except where specifically
noted, all references to the “Preliminary Memorandum” shall mean such
Memorandum, as amended and supplemented and shall include the Form 10-K and Form
10-Q attached as annexes thereto, as of the date appearing on its cover and all
references to the “Final Memorandum” shall mean such Memorandum, as amended and
supplemented and shall include the Form 10-K and Form 10-Q attached as annexes
thereto, as of the date of this Agreement.

 

1. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to, and agree
with, each of the Initial Purchasers that:

 

(a) The Preliminary Memorandum, in the form used to offer the Notes, and the
Final Memorandum in the form used to offer and confirm sales of the Notes, does
not, and will not at the Closing Date contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the representations or warranties set forth
in this paragraph shall not apply to statements in or omissions from either
Memorandum made in reliance upon and in conformity with information furnished in
writing to the Company by the

 

-2-



--------------------------------------------------------------------------------

Initial Purchasers expressly for use therein, as specified in Section 11. The
Form 10-K and the Form 10-Q included as annexes to each Memorandum are, in form
and content, identical to the Form 10-K and Form 10-Q filed by the Company with
the Securities and Exchange Commission (the “Commission”). The statistical,
market share and industry data included in each Memorandum are based on or
derived from sources that the Company believes to be reliable and accurate and
consent for the use of such data in each Memorandum has been obtained or is not
required.

 

(b) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except where the
failure to so qualify or to be in good standing would not have a Material
Adverse Effect. “Material Adverse Effect” shall mean a material adverse change
in or effect on or any development having a prospective material adverse effect
on (i) the business, operations, properties, stockholders’ equity, condition
(financial or otherwise), results of operations or prospects of the Company and
its subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of the Company and each Guarantor to
perform its obligations under the Notes or the Transaction Documents.

 

(c) Each of the Company and each of the Company’s subsidiaries has full power
(corporate and other) to own or lease its properties and conduct its business as
described in each Memorandum except where the failure to have such power would
not have a Material Adverse Effect; and each of the Company and the Guarantors
has full power (corporate and other) to enter into the Transaction Documents and
carry out all the terms and provisions hereof and thereof to be carried out by
them and to consummate the Offering and the Related Transactions.

 

(d) All of the issued shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable; none of the
outstanding shares of capital stock of the Company was issued in violation of
the preemptive or other similar rights of any security holder of the Company.

 

(e) Each subsidiary of the Company has been duly formed or incorporated, as the
case may be, is validly existing as a corporation, partnership or a limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its formation or incorporation, has the power and authority to
own its property and to conduct its business as described in each Memorandum and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except where the failure to be in good
standing, to have such power or authority or to so qualify would not have a
Material Adverse Effect. All of the outstanding shares of capital stock and
other ownership interests, as applicable, of each subsidiary have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or through wholly owned subsidiaries by the Company, free and clear of
all liens, encumbrances, equities or claims. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule III hereto and each such
subsidiary is organized in the jurisdiction set forth beside such subsidiary’s
name on Schedule III. As used in this Agreement, “subsidiary” or “subsidiaries”
shall mean both direct and indirect subsidiaries of an entity.

 

-3-



--------------------------------------------------------------------------------

(f) No subsidiary of the Company is prohibited, directly or indirectly, from
paying any dividends to the Company, making any other distribution on such
subsidiary’s capital stock or other ownership interest, as applicable, repaying
any loans or advances made by the Company or transferring any property or assets
to the Company or any other subsidiary of the Company, except to the extent
provided in the Indenture or as disclosed in the Final Memorandum.

 

(g) (i) Ernst & Young LLP, who have certified the consolidated financial
statements (which term as used in this Agreement includes the related notes
thereto) of the Company set forth in the Final Memorandum for the years ended
December 31, 2002 and 2003 and delivered reports with respect to the audited
consolidated financial statements included in the Final Memorandum, were at the
time they expressed their opinions in such reports independent public
accountants with respect to the Company within the meaning of the Securities Act
and the applicable rules and regulations thereunder. Arthur Andersen LLP, who
have certified the consolidated financial statements of the Company for the
years ended December 31, 1999, 2000 and 2001 and delivered reports with respect
to the audited financial statements of the Company for such periods, were, at
the time they expressed their opinions in such reports, independent public
accountants with respect to the Company within the meaning of the Securities Act
and applicable rules and regulations thereunder.

 

(ii) Grant Thornton LLP, who have performed a review pursuant to Statement on
Auditing Standards No. 100, of the interim consolidated financial statements of
the Company set forth in the Final Memorandum for the quarterly period ended
September 30, 2004, are independent registered public accountants with respect
to the Company within the meaning of the Securities Act and the applicable rules
and regulations thereunder.

 

(h) The financial statements (including the notes and schedules thereto) of the
Company and its consolidated subsidiaries included in the annexes to the Final
Memorandum fairly present the financial position, results of operations, cash
flows and changes in stockholders’ equity of the Company and its consolidated
subsidiaries as of the dates and for the periods specified therein; such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) consistently applied throughout the periods
involved (except as otherwise expressly disclosed in the notes thereto) and
comply as to form with the applicable accounting requirements of the Securities
Act and the related rules and regulations; the information set forth under the
captions “Offering Memorandum Summary – Summary Financial Data” in the Final
Memorandum and in the Form 10-K under the caption “Item 6. Selected Financial
Data” has been accurately extracted from the financial statements of the Company
and its consolidated subsidiaries, fairly presents the information included
therein and has been compiled on a basis consistent with that of the audited
financial statements included in the Final Memorandum; the ratios of earnings to
fixed charges set forth in the Final Memorandum under the caption “Offering
Memorandum Summary – Summary Financial Data” have been calculated in compliance
with Item 503(d) of Regulation S-K (“Regulation S-K”) under the Securities Act;
the non-GAAP financial measures set forth in each Memorandum comply with
Regulation G and Item 10(e) of Regulation S-K.

 

-4-



--------------------------------------------------------------------------------

(i) Subsequent to the respective dates as of which information is given in the
Final Memorandum, (i) there has been no change nor any development or event
involving a prospective change which has had or could reasonably be expected to
have a Material Adverse Effect; (ii) none of the Company and its subsidiaries
have incurred any material liability or obligation, direct or contingent, or
entered into any material transaction, in each case, not in the ordinary course
of business; and (iii) there has not been any material change in the capital
stock, short-term debt or long-term debt of the Company and its subsidiaries,
except in each case as disclosed in the Final Memorandum.

 

(j) The Company and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The disclosure controls and procedures (as such term
is defined in Rule 13a-14 and 15d-14 under the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (collectively,
the “Exchange Act”) of the Company and each of its subsidiaries provide
reasonable assurance that material information relating to the Company and its
subsidiaries is made known to the Company’s Chief Executive Officer and Chief
Financial Officer and, based on an evaluation conducted not earlier than
September 30, 2004; there are no significant deficiencies or weaknesses in the
design or operations of internal controls that could adversely affect the
Company’s ability to record, process and report financial data and other
information required to be disclosed in the reports filed or furnished by the
Company pursuant to the Exchange Act.

 

(k) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.

 

(l) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

 

(m) The Indenture and the Registration Rights Agreement have been duly
authorized by the Company and each Guarantor and, on the Closing Date, will have
been duly executed and delivered by the Company and each Guarantor, and will
constitute the legal, valid and binding obligations of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
their respective terms and the Indenture and the Registration Rights Agreement
will conform to the description thereof in the Final Memorandum and will be
substantially in the form previously delivered to you.

 

(n) The Indenture, as executed by the Company and each Guarantor, will conform
to the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and to the rules and regulations of the Commission applicable
to an indenture that is qualified thereunder.

 

-5-



--------------------------------------------------------------------------------

(o) The Notes and the Exchange Notes (as defined in the Registration Rights
Agreement) have been duly authorized and, when executed and authenticated in the
manner provided for in the Indenture and delivered to and paid for by the
Initial Purchasers as provided in this Agreement, will constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditor’s rights generally or by the principles governing the
availability of equitable remedies), will conform to the description thereof in
the Final Memorandum and will be substantially in the form previously delivered
to you, and will be entitled to the benefits of the Indenture and the
Registration Rights Agreement; the Guarantees have been duly authorized and,
upon the due issuance and delivery of the Notes or the Exchange Notes, as
applicable, and the due endorsement of the Guarantees thereon, will have been
duly executed, endorsed and delivered and will constitute valid and legally
binding obligations of each of the Guarantors, enforceable against the
Guarantors in accordance with their terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditor’s rights generally or by the principles
governing the availability of equitable remedies), and will be entitled to the
benefits of and be subject to the provisions of the Indenture, and will conform
to the description thereof in the Final Memorandum.

 

(p) Neither the Company nor any of its subsidiaries is in violation of its
charter or by-laws or is in default (or, with the giving of notice or lapse of
time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
any of the Company or its subsidiaries is a party or by which any of them may be
bound, or to which any of the property or assets of any of the Company or its
subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

(q) The execution, delivery and performance of this Agreement by the Company and
the Guarantors, the execution, delivery and performance of the Registration
Rights Agreement, the Indenture and the Credit Agreement, and issuance and
delivery of the Notes or the Exchange Notes and the Guarantees by the Company
and each Guarantor, as applicable, and the consummation of the Offering, the
Related Transactions and the other transactions contemplated by the Final
Memorandum (i) have been duly authorized by all necessary corporate action and
will not result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any of its subsidiaries, (ii)
will not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Effect, and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any of its subsidiaries. No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency is required for
the execution, delivery and performance by the Company and the Guarantors of
this Agreement, the Registration Rights Agreement, the Indenture and the Credit
Agreement; the Company’s execution of the Notes and the Exchange Notes; the
Guarantors’ execution, delivery and performance of the Guarantees; and

 

-6-



--------------------------------------------------------------------------------

the consummation of the Offering and the Related Transactions by the Company and
its subsidiaries. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

 

(r) The Credit Agreement has been duly authorized and, when executed and
delivered by the Company, will be a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors generally or by general equitable principles.

 

(s) An irrevocable notice of optional prepayment of the Existing Senior Notes
pursuant to Section 4C of the Master Shelf Agreement will be properly issued
prior to the Closing Date to effect the prepayment of the total aggregate
principal amount outstanding under the Existing Senior Notes, as described under
the caption “Use of Proceeds” in the Final Memorandum.

 

(t) An irrevocable notice of prepayment of all outstanding amounts and other
obligations due under the Existing Credit Agreement will be properly issued
pursuant to Section 2.05 of the Existing Credit Agreement prior to the Closing
Date to effect a full prepayment thereof, as described under the caption “Use of
Proceeds” in the Final Memorandum.

 

(u) Each of the Company and the Guarantors is, and after giving effect to the
Offering and the Related Transactions will be, Solvent. As used herein, the term
“Solvent” means, with respect to an entity on a particular date, that on such
date (i) the fair market value of the assets of such entity is greater than the
total amount of liabilities (including contingent liabilities) of such entity,
(ii) the present fair salable value of the assets of such entity is greater than
the amount that will be required to pay the liabilities of such entity on its
debts as they become absolute and matured, (iii) such entity is able to realize
upon its assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such entity does not have unreasonably
small capital.

 

(v) No legal or governmental proceedings, investigations or inquiry are pending
or, to the Company’s knowledge, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties or assets of the
Company or any of its subsidiaries is subject, other than matters adequately and
accurately described in each Memorandum or such proceedings, or investigations
or inquiries that would not, singly or in the aggregate, result in a Material
Adverse Effect.

 

(w) The Company and its Affiliates (as defined in Rule 501(b) of Regulation D
under the Securities Act (“Regulation D”)), and their respective agents, have
not distributed and, prior to the later of (i) the Closing Date and (ii) the
completion of the distribution of the Notes (as determined by the Representative
in its sole discretion), will not distribute any offering material in connection
with the offering and sale of the Notes other than the Preliminary Memorandum or
the Final Memorandum or any amendment or supplement thereto that is approved by
the Representative.

 

-7-



--------------------------------------------------------------------------------

(x) Except as set forth in the Final Memorandum, each of the Company and the
subsidiaries have good and indefeasible leasehold title or title in fee simple
to all real property and marketable title to all material personal property
owned by each of them, free and clear of any pledge, lien, encumbrance, security
interest or other defect or claim of any third party, and all existing leases of
the Company and the subsidiaries are valid, subsisting and enforceable and there
is no default (whether with or without the giving of notice or the passage of
time or both) pending or existing under any such lease.

 

(y) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(c) of ERISA (other than events with respect
to which the 30-day notice requirement under Section 4043 of ERISA has been
waived) has occurred, exists or is reasonably expected to occur with respect to
any employee benefit plan (as defined in Section 3(3) of ERISA) which the
Company or its subsidiaries maintain, contribute to or have any obligation to
contribute to, or with respect to which the Company or any of its subsidiaries
has any liability, direct or indirect, contingent or otherwise (a “Plan”); each
Plan is in compliance in all material respects with applicable law, including
ERISA and the Code; none of the Company or any of its subsidiaries (i) has
failed to timely make all required contributions to each Plan, or (ii) has
incurred or expects to incur liability under Title IV of ERISA with respect to
the termination of, or withdrawal from, any Plan; and each Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified, and nothing
has occurred, whether by action or failure to act, which could reasonably be
expected to cause the loss of such qualification.

 

(z) There is no existing, pending or, to the Company’s knowledge, threatened
labor dispute involving the employees of the Company or any of its subsidiaries
and the Company and its subsidiaries are not aware of any existing, pending or
threatened labor dispute involving the employees of their respective principal
suppliers, manufacturers, customers or contractors, which could reasonably be
expected to result in a Material Adverse Effect.

 

(aa) Except as described in the Memorandum, no proceedings for the merger,
consolidation, liquidation or dissolution of the Company or any subsidiary of
the Company or the sale of all or a material part of the assets of the Company
and its subsidiaries or any material acquisition by the Company or any
subsidiary of the Company are pending or contemplated.

 

(bb) The Company and each of its subsidiaries owns and has taken all reasonable
steps to protect, or has obtained valid and enforceable licenses or other rights
to use, all material patents, patent applications, trademarks (both registered
and unregistered), trade secrets, service marks, trade names, copyrights, and
all other material proprietary rights and confidential information
(collectively, “Intellectual Property”) described in each Memorandum or which
are necessary to conduct their respective businesses as currently conducted,
except where the failure to take such steps or obtain such licenses or rights
would not have a Material Adverse Effect;

 

-8-



--------------------------------------------------------------------------------

none of the Company or any of its subsidiaries is aware of any existing, pending
or threatened (i) action, claim or proceedings brought by third parties, or any
circumstance, event or development, that may interfere or result in an
interference with the ownership or use of such Intellectual Property by the
Company or any of its subsidiaries, or (ii) infringement or unauthorized use of
such Intellectual Property by a third party.

 

(cc) The Company and each of its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts and with such deductibles as are generally deemed adequate and customary
for their businesses; and none of the Company or any of its subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when required or to obtain similar coverage from similar
insurers as may be necessary to continue their respective businesses at a
commercially reasonable cost.

 

(dd) The Company and each of its subsidiaries is in compliance with all laws,
ordinances, regulations and orders applicable to the Company and its
subsidiaries and their respective businesses, and none of the Company or any of
its subsidiaries has received any notice to the contrary; and each of the
Company and its subsidiaries possesses and is in compliance with the terms of
all certificates, authorizations, permits, licenses, approvals, orders and
franchises (collectively, “Licenses”) necessary to conduct their respective
businesses as currently operated in the manner described in the Final Memorandum
and all such Licenses are in full force and effect, except where the failure to
so comply or possess such Licenses would not have a Material Adverse Effect. No
proceeding has been instituted or, to the Company’s knowledge, is threatened or
contemplated to terminate, withdraw or cancel or to modify or restrict the scope
of such Licenses.

 

(ee) (i) The Company and each of its subsidiaries is and has been in compliance
with all applicable laws, statutes, ordinances, rules, regulations, orders,
judgments, decisions, decrees, standards, and requirements relating to: human
health and safety; pollution; management, disposal or release of any chemical
substance, product or waste; and protection, cleanup, remediation or corrective
action relating to the environment or natural resources (“Environmental Law”);

 

(ii) The Company and each of its subsidiaries has obtained and is in compliance
with the conditions of all permits, authorizations, licenses, approvals and
variances necessary under any Environmental Law for the continued conduct in the
manner now conducted of their respective businesses (“Environmental Permits”);

 

(iii) There are no past or present conditions or circumstances, including but
not limited to pending changes in any Environmental Law or Environmental
Permits, that are reasonably likely to interfere with the conduct of the
business of the Company and its subsidiaries in the manner now conducted or
which would interfere with compliance with any Environmental Law or
Environmental Permits; and

 

(iv) There are no past or present conditions or circumstances at, or arising out
of, their respective businesses, assets and properties of the Company and each
of its subsidiaries or any business, assets or properties formerly leased,
operated or owned by the Company or any

 

-9-



--------------------------------------------------------------------------------

of its subsidiaries including but not limited to on-site or off-site disposal or
release of any chemical substance, product or waste, which may give rise to: (A)
liabilities or obligations for any cleanup, remediation or corrective action
under any Environmental Law; (B) claims arising under any Environmental Law for
personal injury, property damage, or damage to natural resources; (C)
liabilities or obligations incurred by the Company or its subsidiaries to comply
with any Environmental Law; or (D) fines or penalties arising under any
Environmental Law;

 

except in each case for any noncompliance or conditions or circumstances that,
singly or in the aggregate, would not result in a Material Adverse Effect.

 

(ff) The Company and each of its subsidiaries has filed all foreign, federal,
state and local tax returns that are required to be filed or has requested
extensions thereof and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith and for which the
Company and its subsidiaries retains adequate reserves, and except where the
failure to file tax returns or pay taxes and other assessments, fines or
penalties would not have a Material Adverse Effect.

 

(gg) There are no contracts, agreements or understandings between the Company or
any of its subsidiaries and any person granting such person the right to require
the Company or any of its subsidiaries to file a registration statement under
the Securities Act or to require the Company to include any securities held by
any person in any registration statement filed by the Company under the
Securities Act.

 

(hh) Neither the Company nor any subsidiary of the Company is, nor after giving
effect to the offering and sale of the Notes and the application of the proceeds
thereof as described in the Final Memorandum will be, an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(ii) None of the Company, its Affiliates or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to which no statement is
made) has, directly or indirectly engaged in any general solicitation or general
advertising (within the meaning of Regulation D) or a public offering within the
meaning of Section 4(2) of the Securities Act with respect to the offer and sale
of the Notes.

 

(jj) None of the Company, its Affiliates, or any person acting on its or their
behalf (other than the Initial Purchasers, as to which no statement is made)
has, directly or indirectly, engaged in any directed selling efforts with
respect to the Notes, and each of them has complied with the offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

 

(kk) None of the Company, its Affiliates or any person acting on its or their
behalf has (i) taken, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Notes, or (ii) paid or
agreed to pay to any person any compensation for underwriting or soliciting
another to purchase any securities of the Company (except as contemplated by
this Agreement).

 

-10-



--------------------------------------------------------------------------------

(ll) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.

 

(mm) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 3 hereof and compliance by the Initial Purchasers with the
procedures set forth in Section 3 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement and disclosed in the Preliminary
Memorandum and the Final Memorandum to register the Notes or the related
Guarantees under the Securities Act or to qualify the Indenture under the Trust
Indenture Act.

 

(nn) Neither the Offering nor the Related Transactions (including, without
limitation, the use of proceeds from the sale of the Notes) will violate or
result in a violation of Section 7 of the Exchange Act or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

 

(oo) The Notes have been designated PORTAL-eligible securities by the NASD’s
PORTAL Market (“PORTAL”).

 

(pp) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the Notes.

 

Each certificate signed by any officer of the Company or the Guarantors and
delivered to the Initial Purchasers or their counsel shall be deemed to be a
representation and warranty by the Company or the Guarantors, as the case may
be, to the Initial Purchasers as to the matters covered thereby.

 

2. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell $400,000,000 aggregate principal amount of Notes, and each of the
Initial Purchasers, severally and not jointly, agree to purchase from the
Company the principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto at a purchase price equal to 97.68125% of
the principal amount thereof (the “Purchase Price”). One or more certificates in
definitive form or global form, as instructed by the Representative for the
Notes that the Initial Purchasers have severally agreed to purchase hereunder,
and in such denomination or denominations and registered in such name or names
as the Representative requests upon notice to the Company not later than one
full business day prior to the Closing Date (as defined below), shall be
delivered by or on behalf of the Company to the Representative for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Notes to the Initial Purchasers duly
paid, against payment by or on behalf of the Initial Purchasers of the Purchase
Price therefor by wire transfer in Federal or other funds immediately available
to the account of the Company. Such delivery of and payment for the Notes shall
be made at the offices of Shearman & Sterling LLP (“Counsel for the Initial
Purchasers”), 599 Lexington Avenue, New York, New York 10022 at 10:00 A.M.,

 

-11-



--------------------------------------------------------------------------------

New York City time, on December 28, 2004, or at such other place, time or date
as the Representative and the Company may agree upon, such time and date of
delivery against payment being herein referred to as the “Closing Date.” The
Company will make such certificate or certificates for the Notes available for
examination by the Initial Purchasers at the New York, NY offices of Counsel for
the Initial Purchasers not later than 10:00 A.M., New York City time on the
business day prior to the Closing Date.

 

3. Offering of the Notes and the Initial Purchasers’ Representations and
Warranties. Each of the Initial Purchasers, severally and not jointly, represent
and warrant to and agree with the Company that:

 

(a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).

 

(b) It will solicit offers for the Notes only from, and will offer the Notes
only to (A) in the case of solicitations and offers within the United States,
persons that it reasonably believes to be QIBs or (B) in the case of
solicitations and offers outside the United States, persons other than U.S.
persons (“foreign purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for foreign beneficial owners (other than an estate or trust)) in reliance upon
Regulation S, and such Initial Purchaser has taken or will take reasonable steps
to ensure that each purchaser of the Notes is aware that the Notes are being
offered and sold in reliance upon the representations and warranties deemed to
have been made by such purchaser as provided in the Final Memorandum under the
caption “Notice to Investors.”

 

(c) It will not offer or sell the Notes using any form of general solicitation
or general advertising (within the meaning of Regulation D) or in any manner
involving a public offering within the meaning of Section 4(2) under the
Securities Act.

 

(d) With respect to offers and sales outside the United States:

 

(i) at or prior to the confirmation of any sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period (as defined in Regulation S) a
confirmation or notice substantially to the following effect:

 

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
(i) as part of their distribution at any time; or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and December
    , 2004, except in either case in accordance with Regulation S or Rule 144A
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.”; and

 

(ii) such Initial Purchaser has offered the Notes and will offer and sell the
Notes (A) as part of its distribution at any time and (B) otherwise until 40
days after the

 

-12-



--------------------------------------------------------------------------------

later of the commencement of the offering and the Closing Date, only in
accordance with Rule 903 of Regulation S or as otherwise permitted in Section
3(b) herein; accordingly, such Initial Purchaser has not engaged nor will engage
in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and such Initial Purchaser has complied and will comply
with the offering restrictions requirements of Regulation S.

 

Terms used in this Section 3(d) have the meanings given to them by Regulation S.

 

4. Covenants of the Company. The Company covenants and agrees with the Initial
Purchasers that:

 

(a) The Company will prepare the Final Memorandum in the form approved by the
Representative and will not amend or supplement the Final Memorandum without
first furnishing to the Representative a copy of such proposed amendment or
supplement and will not use or file any amendment or supplement to which the
Representative may reasonably object.

 

(b) The Company will furnish to the Initial Purchasers and to Counsel for the
Initial Purchasers prior to 10:00 a.m. New York City time on the business day
next succeeding the date of this Agreement and during the period referred to in
paragraph (c) below, without charge, as many copies of the Final Memorandum and
any amendments and supplements thereto as they reasonably may request.

 

(c) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, if any event occurs or condition exists as a result of which
the Final Memorandum would include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or if it
should be necessary to amend or supplement the Final Memorandum to comply with
applicable law, the Company will promptly (i) notify the Initial Purchasers of
the same; (ii) subject to the requirements of paragraph (a) of this Section 4,
prepare and provide to the Initial Purchasers, at its own expense, an amendment
or supplement to the Final Memorandum so that the Final Memorandum, as so
amended or supplemented, will not include an untrue statement of a material fact
or omit to state a material fact required to be stated thereon or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading or so that the Final Memorandum, as so amended or
supplemented, will comply with applicable law; and (iii) supply such
supplemented or amended Final Memorandum to the Initial Purchasers and Counsel
for the Initial Purchasers, without charge, in such quantities as may be
reasonably requested.

 

(d) The Company will (i) qualify the Notes and the Guarantees for sale by the
Initial Purchasers under the laws of such jurisdictions as the Representative
may designate and (ii) maintain such qualifications for so long as required for
the sale of the Notes by the Initial Purchasers. The Company will promptly
advise the Initial Purchasers of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Notes for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(e) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, the Company will deliver to the Initial Purchasers such
additional information

 

-13-



--------------------------------------------------------------------------------

concerning the business and financial condition of the Company as the Initial
Purchasers may from time to time request and shall, to the utmost extent
practicable, notify the Representative prior to publishing or announcing (by
filing with any regulatory authority or securities exchange or by publishing a
press release or otherwise) any information that would reasonably be expected to
be material to an investor or prospective purchaser of the Notes. The Company
will likewise notify the Initial Purchasers of (i) any decrease in the rating of
the Notes or any other debt securities of the Company by any nationally
recognized statistical rating organization (as defined in Rule 436(g)(2) under
the Securities Act) or (ii) any notice or public announcement given of any
intended or potential decrease in any such rating or that any such securities
rating agency has under surveillance or review, with possible negative
implications, its rating of the Notes, as soon as the Company becomes aware of
any such decrease, notice or public announcement.

 

(f) The Company will not, and will not permit any of its Affiliates to, resell
any of the Notes that have been acquired by any of them, other than pursuant to
an effective registration statement under the Securities Act or in accordance
with Rule 144 under the Securities Act.

 

(g) Except as contemplated in the Registration Rights Agreement, none of the
Company or any of its Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers or any of their respective Affiliates, as to
which no statement is made) will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances or
in a manner that would require the registration of the Notes under the
Securities Act.

 

(h) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers or any of their respective Affiliates,
as to which no statement is made) will, directly or indirectly, engage in any
general solicitation or general advertising (within the meaning of Regulation D)
or a public offering within the meaning of Section 4(2) of the Securities Act
with respect to the offer and sale of the Notes.

 

(i) The Company agrees that it will not and will cause its Affiliates not to
make any offer or sale of securities of the Company of any class if, as a result
of the doctrine of “integration” referred to in Rule 502 under the Securities
Act, such offer or sale would render invalid (for the purpose of (i) the sale of
the Notes by the Company to the Initial Purchasers, (ii) the resale of the Notes
by the Initial Purchasers to any subsequent purchasers or (iii) the resale of
the Notes by such subsequent purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4 thereof or
by Rule 144A or by Regulation S thereunder or otherwise.

 

(j) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers or any of their respective Affiliates,
as to which no statement is made) will, directly or indirectly, engage in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Notes, and each of them will comply with the offering restrictions
requirements of Regulation S.

 

(k) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, at any time that the Company is not
then subject to Section 13 or 15(d) of the Exchange Act, the Company will
provide at its expense to each holder

 

-14-



--------------------------------------------------------------------------------

of the Notes and to each prospective purchaser (as designated by such holder) of
the Notes, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
(This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders from time to time, of the
Notes.)

 

(l) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Final Memorandum.

 

(m) Until completion of the distribution, neither the Company nor any of its
Affiliates will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Notes.

 

(n) The Company will not, directly or indirectly, offer, sell, contract to sell
or otherwise dispose of any debt securities of the Company or options or rights
to purchase debt securities of the Company substantially similar to the Notes
(other than the Notes offered pursuant to this Agreement) for a period of 180
days after the date hereof, without the prior written consent of the
Representative.

 

(o) The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the Notes to be eligible for clearance and
settlement through the facilities of The Depository Trust Company.

 

(p) The Company and each Guarantor shall take all reasonable actions necessary
to enable Standard & Poor’s Ratings Services, a division of The McGraw Hill,
Inc. Companies (“S&P”), and Moody’s Investors Service, Inc. (“Moody’s”) to
provide their respective credit ratings to the Notes.

 

(q) Each certificate for a Note will bear the legend contained in “Notice to
Investors” in the Final Memorandum for the time period and upon the other terms
stated in the Final Memorandum.

 

(r) The Company will use its reasonable best efforts to cause the Notes to be
eligible for PORTAL.

 

5. Expenses. (a) Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, the Company and the Guarantors
will pay or cause to be paid all expenses incident to the performance of its
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel, the Trustee and Trustee’s counsel and the
Company’s accountants in connection with the issuance and sale of the Notes and
all other fees or expenses in connection with the preparation of each Memorandum
and all amendments and supplements thereto, including all printing costs
associated therewith, and the delivering of copies thereof to the Initial
Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the transfer and delivery of the Notes to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iii) the
cost of producing any Blue Sky or legal investment memorandum in connection with
the offer and sale of the Notes under state securities laws and all expenses in
connection with the qualification of the Notes for

 

-15-



--------------------------------------------------------------------------------

offer and sale under state securities laws as provided in Section 4(d) hereof,
including filing fees and the reasonable fees and disbursements of Counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, (iv) any fees charged by
rating agencies for the rating of the Notes, (v) all document production charges
and expenses of counsel to the Initial Purchasers (but not including their fees
for professional services) in connection with the preparation of this Agreement,
(vi) the fees and expenses, if any, incurred in connection with the admission of
the Notes for trading in PORTAL or any appropriate market system, (vii) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, (viii) the cost of the preparation, issuance and delivery of the
Notes, (ix) all costs and expenses relating to investor presentations, including
any “road show” presentations undertaken in connection with the marketing of the
offering of the Notes, including, without limitation, expenses associated with
the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, reasonable
travel and lodging expenses of the officers of the Company and any such
consultants, and (x) all other costs and expenses incident to the performance of
the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that the Initial Purchasers
will pay the fees and disbursements of their counsel.

 

(b) If the sale of the Notes provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 6
hereof is not satisfied, because this Agreement is terminated pursuant to
Section 9 hereof or because of any failure, refusal or inability on the part of
the Company to perform all obligations and satisfy all conditions on its part to
be performed or satisfied hereunder other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers upon
demand for all reasonable out-of-pocket expenses (including counsel fees and
disbursements) that shall have been incurred by them in connection with the
proposed purchase and sale of the Notes.

 

6. Conditions to the Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers to purchase and pay for the Notes shall be subject to
the accuracy of the representations and warranties of the Company in Section 1
hereof, in each case as of the date hereof and as of the Closing Date, as if
made on and as of the Closing Date, to the accuracy of the statements of the
Company’s officers made pursuant to the provisions hereof, to the performance by
the Company of its covenants and agreements hereunder and to the following
additional conditions:

 

(a) (i) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Steven L. Scheinthal, General Counsel for the Company, in form and
substance satisfactory to the Initial Purchasers, to the effect set forth in
Exhibit A hereto.

 

(ii) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Haynes and Boone, LLP, counsel for the Company, in form and substance
satisfactory to the Initial Purchasers, to the effect set forth in Exhibit B
hereto.

 

(iii) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Dorsey & Whitney LLP, Minnesota counsel for the Guarantors listed in
Part III of Schedule II hereto (the “Minnesota Guarantors”), in form and
substance satisfactory to the Initial Purchasers, to the effect set forth in
Exhibit C hereto.

 

-16-



--------------------------------------------------------------------------------

(iv) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Winstead Sechrest & Minick P.C., special counsel for the Company, in
form and substance satisfactory to the Initial Purchasers, to the effect set
forth in Exhibit D hereto.

 

(b) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Shearman & Sterling LLP, Counsel for the Initial Purchasers, with
respect to the issuance and sale of the Notes and such other related matters as
the Initial Purchasers may reasonably require, and the Company shall have
furnished to such counsel such documents as it may reasonably request for the
purpose of enabling it to pass upon such matters.

 

(c) (i) The Initial Purchasers shall have received on each of the date hereof
and the Closing Date a letter, dated such date, in form and substance
satisfactory to the Initial Purchasers and counsel for the Initial Purchasers,
from Ernst & Young LLP, independent public accountants, containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information for the fiscal years ended December 31, 2002 and 2003 and
for the quarterly period ended March 31, 2004 contained in the Final Memorandum;
provided that the letter shall use a “cut-off date” within three days of the
date of such letter. References to the Final Memorandum in this paragraph (c)(1)
with respect to either letter referred to above shall include any amendment or
supplement thereto at the date of such letter.

 

(ii) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated such date, in form and substance satisfactory
to the Initial Purchasers and counsel for the Initial Purchasers, from Grant
Thornton LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information for the quarterly periods ended June 30, 2004 and September 30, 2004
contained in the Final Memorandum; provided that the letter shall use a “cut-off
date” within three days of the date of such letter. References to the Final
Memorandum in this paragraph (c)(2) with respect to either letter referred to
above shall include any amendment or supplement thereto at the date of such
letter.

 

(d) (i) None of the Company nor any of its subsidiaries, shall have sustained,
since the date of the latest interim financial statements included as an annex
in the Final Memorandum (exclusive of any amendment or supplement thereto
subsequent to the date of the Final Memorandum), any loss or interference with
their respective businesses or properties from fire, explosion, flood, accident
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree (whether domestic or
foreign) otherwise than as set forth in the Final Memorandum (exclusive of any
amendment or supplement thereto subsequent to the date of the Final Memorandum);
and (ii) since the respective dates as of which information is given in the
Preliminary Memorandum or the Final Memorandum, there shall not have been any
change in the capital stock or long-term debt of the Company and its
subsidiaries, or any event that would have a Material Adverse Effect on the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course

 

-17-



--------------------------------------------------------------------------------

of business, otherwise than as set forth in each such Memorandum (exclusive of
any amendment or supplement thereto subsequent to the date of the Final
Memorandum), the effect of which, in any such case described in clause (i) or
(ii), is, in the sole judgment of the Representative, so material and adverse as
to make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Notes on the terms and in the manner described in the Final
Memorandum (exclusive of any amendment or supplement thereto subsequent to the
date of the Final Memorandum).

 

(e) The Initial Purchasers shall have received a certificate, dated the Closing
Date and in form and substance satisfactory to the Initial Purchasers, of the
Chief Executive Officer and the Chief Financial Officer or General Counsel of
the Company as to the accuracy of the representations and warranties of the
Company and the Guarantors in this Agreement at and as of the Closing Date; that
the Company and the Guarantors, as applicable, have performed all covenants and
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Date; and as to the matters set forth in Section
6(d).

 

(f) The Notes shall have received ratings of not less than ‘B’ by S&P and ‘B2’
by Moody’s, and, at or prior to the Closing Date, there shall not have been any
decrease in the rating of the Notes or any of the Company’s other debt
securities by any “nationally recognized statistical rating agency,” as that
term is defined by the Commission for purposes of Rule 436(g)(2) under the
Securities Act, and no such organization shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
ratings of the Notes or any of the Company’s other debt securities or any notice
or public announcement given of any intended or potential decrease in any such
rating.

 

(g) The Notes shall have been designated for trading on PORTAL.

 

(h) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

 

(i) The Credit Agreement shall have been entered into, the Company shall have
received the proceeds from the term loan and revolving credit borrowings made
thereunder as described in the Final Memorandum, all indebtedness outstanding
under the Existing Credit Facility shall have been repaid in full and the
Existing Credit Facility shall have been amended and restated.

 

(j) Concurrently with the closing of this Offering, the total aggregate
principal amount of outstanding Existing Senior Notes shall have been fully
prepaid in accordance with the terms of the Master Shelf Agreement, or any
waiver thereunder.

 

(k) Concurrently with the closing of this Offering, the total outstanding
amounts and other obligations due under the Existing Credit Agreement shall have
been fully prepaid in accordance the procedures therefor set out in Section 2.05
of the Existing Credit Agreement.

 

(l) On or before the Closing Date, the Initial Purchasers and Counsel for the
Initial Purchasers shall have received such further certificates, documents or
other information as they may reasonably request from the Company.

 

-18-



--------------------------------------------------------------------------------

7. Indemnification and Contribution. (a) The Company and each Guarantor, jointly
and severally, agrees to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any Initial Purchaser against any losses, claims, damages or liabilities,
joint or several, to which such Initial Purchaser or such other person may
become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Memorandum or the Final Memorandum or any amendment or supplement
thereto, (ii) the omission or alleged omission to state in the Preliminary
Memorandum or the Final Memorandum or any amendment or supplement thereto a
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading, and will reimburse, as
incurred, each Initial Purchaser and each such other person for any legal or
other expenses reasonably incurred by such Initial Purchaser or such other
person in connection with investigating, defending against or appearing as a
third-party witness in connection with any such loss, claim, damage, liability
or action; provided, however, that the Company and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Memorandum,
the Final Memorandum or any amendment or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by such
Initial Purchasers through the Representative specifically for use therein as
set forth in Section 11 hereof.

 

(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Company and the Guarantors and their respective affiliates,
directors, officers, and each person, if any, who controls any of the Company
and the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company, the Guarantors, any such affiliates, directors
or officers or such controlling person may become subject, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum or the Final Memorandum or
any amendment or supplement thereto, or (ii) the omission or alleged omission to
state in the Preliminary Memorandum or the Final Memorandum or any amendment or
supplement thereto a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case, to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchasers through the Representative specifically for use therein as
set forth in Section 11 hereof and, subject to the limitation set forth
immediately preceding this clause, will reimburse as incurred, any legal or
other expenses reasonably incurred by the Company or the Guarantors or any such
affiliates, directors or officers or such controlling person in connection with
investigating, defending against or appearing as a third-party witness in
connection with, any such loss, claim, damage, liability or action in respect
thereof.

 

(c) Promptly after receipt by any person to whom indemnity may be available
under this Section 7 (the “indemnified party”) of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against any person from whom

 

-19-



--------------------------------------------------------------------------------

indemnity may be sought under this Section 7 (the “indemnifying party”), notify
such indemnifying party of the commencement thereof; but the failure so to
notify such indemnifying party will not relieve such indemnifying party from any
liability which it may have to such indemnified party otherwise than under this
Section 7. In case any such action is brought against any indemnified party, and
such indemnified party notifies the relevant indemnifying party of the
commencement thereof, such indemnifying party will be entitled to participate
therein and, to the extent that it may wish, to assume the defense thereof,
jointly with any other indemnifying party similarly notified, with counsel
satisfactory to such indemnified party; provided, however, that if the named
parties in any such action (including impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have concluded, based on advice of outside counsel, that there may be one or
more legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party or
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties. After notice from an indemnifying party to an
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, such
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) such indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence or (ii) such indemnifying party does not promptly retain counsel
satisfactory to such indemnified party or (iii) such indemnifying party has
authorized the employment of counsel for such indemnified party at the expense
of the indemnifying party. After such notice from an indemnifying party to an
indemnified party, such indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the written consent of such indemnifying party. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by (i), (ii) or (iii) of the third sentence of this
paragraph, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (x) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (y) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. An indemnifying party will not, without the prior
written consent of the indemnified party, settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the indemnified party or any other person that may be entitled to
indemnification hereunder is a party to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of the indemnified party and such other persons from all liability arising out
of such claim, action, suit or proceeding and does not include an admission of
fault, culpability or a failure to act, by or on behalf of such indemnified
party.

 

(d) (i) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable or insufficient, for any
reason, to hold

 

-20-



--------------------------------------------------------------------------------

harmless an indemnified party in respect of any losses, claims, damages or
liabilities (including, without limitation, any legal or other expenses incurred
in connection with defending or investigating any action or claim) (or actions
in respect thereof) (“Losses”), the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other, in order to provide for just and
equitable contribution, agree to contribute to the amount paid or payable by
such indemnified party as a result of such Losses to which the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, may be
subject, in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, from the offering of the Notes or (ii) if the
allocation provided by the foregoing clause (i) is unavailable for any reason,
not only such relative benefits but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such Losses. The relative benefits received by the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, shall
be deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses) received by the Company bear to the total discounts
and commissions received by the Initial Purchasers from the Company in
connection with the purchase of the Notes hereunder. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Guarantors or the Initial Purchasers, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Company, the Guarantors and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation (even if the Initial Purchasers
were treated as one entity for such purpose) that does not take into account the
equitable considerations referred to above. Notwithstanding any other provision
of this paragraph (d), no Initial Purchaser shall be obligated to make
contributions hereunder that in the aggregate exceed the total underwriting
discounts and commissions received by such Initial Purchaser from the Company in
connection with the purchase of the Notes hereunder, and no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ respective
obligations to contribute hereunder are several in proportion to their
respective obligations to purchase Notes as set forth on Schedule I hereto and
not joint. For purposes of this paragraph (d), each person, if any, who controls
an Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each other person listed in Section 7(a)
hereof shall have the same rights to contribution as such Initial Purchaser, and
each affiliate, director or officer of the Company or the Guarantors and each
person, if any, who controls the Company and the Guarantors within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, shall
have the same rights to contribution as the Company and the Guarantors.

 

(e) The obligations of the Company and the Guarantors under this Section 7 shall
be in addition to any obligations or liabilities that the Company and the
Guarantors may otherwise have and the obligations of the respective Initial
Purchasers under this Section 7 shall be in addition to any obligations or
liabilities that the Initial Purchasers may otherwise have.

 

-21-



--------------------------------------------------------------------------------

8. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company, the Guarantors, their
respective officers, and the several Initial Purchasers set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, the Guarantors, their
respective officers or directors or any controlling person referred to in
Section 7 hereof or any Initial Purchaser and (ii) delivery of and payment for
the Notes. The respective agreements, covenants, indemnities and other
statements set forth in Sections 5 and 7 hereof shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement.

 

9. Termination. (a) The Representative may terminate this Agreement with respect
to the Notes by notice to the Company at any time on or prior to the Closing
Date in the event that the Company shall have failed, refused or been unable to
perform in any material respect its obligations under the Transaction Documents
or to satisfy in any material respect any condition to be performed or satisfied
by it hereunder at or prior thereto or if, at or prior to the Closing Date (i)
trading in securities generally on the New York Stock Exchange, the NASDAQ
National Market or in the over-the-counter market, or trading in any securities
of the Company on the NASDAQ National Market or in the over-the-counter market,
shall have been suspended or minimum or maximum prices shall have been
established on any such exchange or market; (ii) there has been a material
disruption in commercial banking or securities settlement, payment or clearance
services in the United States; (iii) a banking moratorium shall have been
declared by New York, North Carolina, Delaware or United States authorities; or
(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States, (C) the
occurrence of any other calamity or crisis involving the United States or (D)
any change in general economic, political or financial conditions which has an
effect on the U.S. financial markets or the international financial markets
that, in the case of any event described in this clause (iv), in the sole
judgment of the Representative, makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Notes on the terms and in the manner
described in the Final Memorandum (exclusive of any amendment or supplement
thereto subsequent to the date of the Final Memorandum).

 

(b) Termination of this Agreement pursuant to this Section 9 shall be without
liability of any party to any other party except as provided in Sections 5 and 7
hereof.

 

10. Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the non-defaulting Initial Purchasers shall be obligated to purchase the Notes
that such defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase on the Closing Date (the “Remaining Notes”) in the respective
proportions that the principal amount of the Notes set opposite the name of each
non-defaulting Initial Purchaser in Schedule I hereto bears to the total
principal amount of the Notes set opposite the names of all the non-defaulting
Initial Purchasers in Schedule I hereto; provided, however, that the
non-defaulting Initial Purchasers shall not be obligated to purchase any of the
Notes on the Closing Date if the total principal amount of Notes which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on such date exceeds 10% of the total principal amount of Notes to be purchased
on the Closing Date, and no non-defaulting Initial Purchaser shall be obligated
to purchase more than 110% of the principal amount of Notes

 

-22-



--------------------------------------------------------------------------------

that it agreed to purchase on the Closing Date pursuant to this Agreement. If
the foregoing maximums are exceeded, the non-defaulting Initial Purchasers, or
those other purchasers satisfactory to the Initial Purchasers who so agree,
shall have the right, but not the obligation, to purchase, in such proportion as
may be agreed upon among them, all the Remaining Notes. If the non-defaulting
Initial Purchasers or other Initial Purchasers satisfactory to the Initial
Purchasers do not elect to purchase the Remaining Notes, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or the Company, except that the Company will continue to be liable for the
payment of expenses to the extent set forth herein.

 

Nothing contained in this Agreement shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company for damages caused by its default.
In the event of such default, the Company or the Representative may postpone the
Closing Date for up to five full business days in order to effect any changes in
the Transaction Documents or in any other document or arrangement that, in the
opinion of counsel for the Company or counsel for the Initial Purchasers, may be
necessary.

 

11. Information Supplied by Initial Purchasers. The statements set forth in the
2nd, 3rd and 4th sentences of the 7th paragraph under the heading “Plan of
Distribution” in the Preliminary Memorandum and the Final Memorandum relating to
stabilization, to the extent such statements relate to the Initial Purchasers,
constitute the only information furnished by the Initial Purchasers to the
Company for the purposes of Sections 1(a) and 7 hereof.

 

12. Notices. All communications hereunder shall be in writing and, if sent to
any of the Initial Purchasers, shall be delivered or sent by mail or facsimile
transmission and confirmed in writing to Wachovia Capital Markets, LLC, One
Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288-0604,
Attention: High Yield Capital Markets and if sent to the Company, shall be
delivered or sent by mail or facsimile transmission and confirmed in writing to
the Company at Landry’s Restaurants, Inc., 1510 West Loop South, Houston, Texas,
77027, Attention: Steven L. Scheinthal.

 

13. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the several Initial Purchasers, the Company and the Guarantors and
their respective successors and legal representatives and, except to the extent
set forth in Section 4(j) hereof, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of the several Initial Purchasers, the Company and the Guarantors and
their respective successors and legal representatives, and for the benefit of no
other person, except that (i) the indemnities of the Company and the Guarantors
contained in Section 7 of this Agreement shall also be for the benefit of any
person or persons who control any Initial Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 7 of this Agreement
shall also be for the benefit of the affiliates, directors and officers of the
Company and the Guarantors, and any person or persons who control the Company
and the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act. No purchaser of Notes from any Initial Purchaser
shall be deemed a successor to such Initial Purchaser because of such purchase.

 

-23-



--------------------------------------------------------------------------------

14. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

15. Consent to Jurisdiction and Service of Process. (a) All judicial proceedings
arising out of or relating to this Agreement may be brought in any state or
federal court of competent jurisdiction in the State of New York, which
jurisdiction is non-exclusive.

 

(b) Each party agrees that any service of process or other legal summons in
connection with any proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in Section
12 hereof. Nothing in this Section shall affect the right of the parties to
serve process in any other manner permitted by law.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

-24-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Company, the Guarantors and the
Initial Purchasers.

 

Very truly yours, LANDRY’S RESTAURANTS, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Steven L. Scheinthal Title:  
Executive Vice President, Secretary and General Counsel C. A. MUER CORPORATION
CAPT. CRAB’S TAKE-AWAY OF 79TH STREET, INC. CHLN, INC. CHLN—IDAHO, INC.
CHLN—MARYLAND, INC. CRAB ADDISON, INC. CRAB HOUSE, INC. CRYO REALTY, CORP.
CRYOTECH INDUSTRIES OF NORTH CAROLINA, INC. FSI DEVCO, INC. FSI RESTAURANT
DEVELOPMENT, LTD.         BY:  

Saltgrass, Inc., General Partner of FSI Restaurant

Development, Ltd.

HOSPITALITY HEADQUARTERS, INC. HOUSTON AQUARIUM, INC. INN AT THE BALLPARK
CATERING, INC. JOE’S CRAB SHACK—DELAWARE, INC. JOE’S CRAB SHACK—SAN DIEGO, INC.
LANDRY’S CRAB SHACK, INC. LANDRY’S DEVELOPMENT, INC. LANDRY’S DOWNTOWN AQUARIUM,
INC. LANDRY’S G.P., INC. LANDRY’S LIMITED, INC. LANDRY’S MANAGEMENT, L.P.
        BY:  

Landry’s G.P., Inc., General Partner of Landry’s

Management, L.P.

LANDRY’S PESCE, INC. LANDRY’S SEAFOOD HOUSE—ADDISON, INC. LANDRY’S SEAFOOD
HOUSE—ALABAMA, INC. LANDRY’S SEAFOOD HOUSE—ARIZONA, INC. LANDRY’S SEAFOOD
HOUSE—ARLINGTON, INC. LANDRY’S SEAFOOD HOUSE—AUSTIN, INC.

 

Landry’s Restaurants, Inc. Purchase Agreement signature page



--------------------------------------------------------------------------------

LANDRY’S SEAFOOD HOUSE—BELLEVUE, INC.

LANDRY’S SEAFOOD HOUSE—BILOXI, INC.

LANDRY’S SEAFOOD HOUSE—COLORADO, INC.

LANDRY’S SEAFOOD HOUSE—DELAWARE, INC.

LANDRY’S SEAFOOD HOUSE—FLORIDA, INC.

LANDRY’S SEAFOOD HOUSE—GEORGIA, INC.

LANDRY’S SEAFOOD HOUSE—HAMPTON, INC.

LANDRY’S SEAFOOD HOUSE—ILLINOIS, INC.

LANDRY’S SEAFOOD HOUSE—INDIANA, INC.

LANDRY’S SEAFOOD HOUSE—KANSAS, INC.

LANDRY’S SEAFOOD HOUSE—KENTUCKY, INC.

LANDRY’S SEAFOOD HOUSE—LAFAYETTE, INC.

LANDRY’S SEAFOOD HOUSE—LITTLE ROCK, INC.

LANDRY’S SEAFOOD HOUSE—MARYLAND, INC.

LANDRY’S SEAFOOD HOUSE—MEMPHIS, INC.

LANDRY’S SEAFOOD HOUSE—MICHIGAN, INC.

LANDRY’S SEAFOOD HOUSE—MINNESOTA, INC.

LANDRY’S SEAFOOD HOUSE—MISSOURI, INC.

LANDRY’S SEAFOOD HOUSE—NEVADA, INC.

LANDRY’S SEAFOOD HOUSE—NEW JERSEY, INC.

LANDRY’S SEAFOOD HOUSE—NEW MEXICO, INC.

LANDRY’S SEAFOOD HOUSE—NEW ORLEANS, INC.

LANDRY’S SEAFOOD HOUSE—NORFOLK, VIRGINIA, INC.

LANDRY’S SEAFOOD HOUSE—NORTH CAROLINA, INC.

LANDRY’S SEAFOOD HOUSE—OHIO, INC.

LANDRY’S SEAFOOD HOUSE—OKLAHOMA, INC.

LANDRY’S SEAFOOD HOUSE—PENNSYLVANIA, INC.

LANDRY’S SEAFOOD HOUSE—REDONDO BEACH, INC.

LANDRY’S SEAFOOD HOUSE—SAN LUIS, INC.

LANDRY’S SEAFOOD HOUSE—SOUTH CAROLINA, INC.

LANDRY’S SEAFOOD HOUSE—UTAH, INC.

LANDRY’S SEAFOOD HOUSE—VIRGINIA, INC.

LANDRY’S SEAFOOD INN & OYSTER BAR, INC.

LANDRY’S SEAFOOD INN & OYSTER BAR—GALVESTON, INC.

LANDRY’S SEAFOOD INN & OYSTER BAR—KEMAH, INC.

LANDRY’S SEAFOOD INN & OYSTER BAR—SAN ANTONIO, INC.

LANDRY’S SEAFOOD INN & OYSTER BAR—SUGAR CREEK, INC.

LANDRY’S SEAFOOD KEMAH, INC.

LANDRY’S SEAFOOD & STEAK HOUSE—CORPUS CHRISTI, INC.

LANDRY’S TRADEMARK, INC.

LCH ACQUISITION, INC.

LNY-IOWA, INC.

LSRI HOLDINGS, INC.

MARINA ACQUISITION CORPORATION OF FLORIDA, INC.

NEVADA AQUARIUM, INC.

OCEAN BLUE INDUSTRIES, INC.

 

Landry’s Restaurants, Inc. Purchase Agreement signature page



--------------------------------------------------------------------------------

RAINFOREST CAFE, INC. RAINFOREST CAFE, INC.—BALTIMORE COUNTY RAINFOREST CAFE,
INC.—CHA CHA RAINFOREST CAFE, INC.—KANSAS RAINFOREST TRADEMARK, INC. SALTGRASS,
INC. SEAFOOD HOLDING SUPPLY, INC. SUMMIT AIRCRAFT SERVICES, INC. SUMMIT ONE
NETWORK, INC. SUMMIT SEAFOOD SUPPLY, INC. SUMMIT SUPPLY, INC. WEST END SEAFOOD,
INC. WILLIE G’S GALVESTON, INC. WILLIE G’S POST OAK, INC. WSI FISH LIMITED
        BY:  Saltgrass, Inc., General Partner of WSI Fish Limited By:  

 

--------------------------------------------------------------------------------

Name:   Steven L. Scheinthal Title:   Secretary

 

Landry’s Restaurants, Inc. Purchase Agreement signature page



--------------------------------------------------------------------------------

Accepted as of the date hereof, WACHOVIA CAPITAL MARKETS, LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BANC OF AMERICA SECURITIES LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:     DEUTSCHE BANK SECURITIES INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Landry’s Restaurants, Inc. Purchase Agreement signature page



--------------------------------------------------------------------------------

Accepted as of the date hereof,

SCOTIA CAPITAL (USA) INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Landry’s Restaurants, Inc. Purchase Agreement signature page



--------------------------------------------------------------------------------

Accepted as of the date hereof, BB&T CAPITAL MARKETS, A DIVISION OF SCOTT AND
STRINGFELLOW, INC. By:  

 

--------------------------------------------------------------------------------

Name:   William E. Hardy Title:   Senior Managing Director

 

Landry’s Restaurants, Inc. Purchase Agreement signature page



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Opinion of the General Counsel of the Company

 

The opinion of Steven L. Scheinthal, General Counsel of the Company, to be
delivered pursuant to Section 6(a)(i) of the Purchase Agreement shall be to the
effect that:

 

A. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

B. The Company is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except where the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.

 

C. All of the outstanding shares of the common stock of the Company have been
duly authorized and validly issued, are fully paid and nonassessable and, to
such counsel’s knowledge, have been issued in compliance with the registration
and qualification requirements of federal and state securities laws.

 

D. Each of the Company and each subsidiary of the Company has full power
(corporate and other) to own or lease its properties and conduct its business as
described in each Memorandum; and each of the Company and the Guarantors has
full power (corporate and other) to enter into the Transaction Documents and
carry out its obligations thereunder.

 

E. Each subsidiary of the Company has been duly formed or incorporated, as the
case may be, is validly existing as a corporation, partnership or a limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its formation or incorporation, has the power and authority to
own its property and to conduct its business as described in each Memorandum and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect;
all of the outstanding shares of capital stock and other ownership interests, as
applicable, of each subsidiary of the Company has been duly and validly
authorized and issued, are fully paid and nonassessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims (other than liens, encumbrances, equities or claims arising
under the Credit Agreement or the Existing Credit Agreement) or, to the
knowledge of such counsel, any pending or threatened claim.

 

F. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor.

 

G. Each of the Indenture, the Registration Rights Agreement and the Credit
Agreement has been duly authorized, executed and delivered by, and constitutes
valid and binding obligations of, the Company and each Guarantor, enforceable
against each of them in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general principles of equity and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited under
applicable law; each of the Indenture, the Registration Rights Agreement and the
Credit Agreement conforms to the description thereof in the Final Memorandum.

 

Exhibit A



--------------------------------------------------------------------------------

H. The Guarantees have been duly authorized, executed, endorsed and delivered
and are valid and binding agreements of each Guarantor, enforceable against each
of them in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity and conform to the description thereof in the Final
Memorandum.

 

I. The Notes have been duly authorized, executed and delivered by the Company
and, when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the terms of the Purchase Agreement, will be valid and binding obligations
of the Company, enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity, and will conform to the description
thereof in the Final Memorandum and be entitled to the benefits of the Indenture
and the Registration Rights Agreement.

 

J. The Exchange Notes have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the Indenture
and Registration Rights Agreement and delivered in exchange for the Notes in
accordance with the terms of the Registration Rights Agreement, will be valid
and binding obligations of the Company, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity, and will be
entitled to the benefits of the Indenture and the Registration Rights Agreement.

 

K. Such counsel has reviewed the statements in the Final Memorandum describing
the material contracts, agreements, instruments or other arrangements to which
the Company is a party or which are binding on the Company and such statements,
insofar as they constitute summaries of legal matters or documents, fairly
summarize in all material respects such matters or documents.

 

L. No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the Company’s or any Guarantor’s execution, delivery and
performance of the Purchase Agreement, the Credit Agreement, the Registration
Rights Agreement or the Indenture, or the issuance and delivery of the Notes,
the Exchange Notes or the Guarantees, as applicable, or consummation of the
Offering, the Related Transactions and the other transactions contemplated by
the Purchase Agreement and by the Final Memorandum, except such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws.

 

M. No stockholder of the Company nor any other person has any preemptive right,
right of first refusal or other similar right to subscribe for or purchase
securities of the Company arising (A) by operation of the charter or by-laws of
the Company or the General Corporation Law of the State of Delaware or (B) to
the knowledge of such counsel, otherwise.

 

N. There is no pending or, to such counsel’s knowledge, threatened action, suit,
proceeding, inquiry or investigation, to which the Company or any subsidiary of
the Company or to which the property of the Company or any subsidiary of the
Company is subject, before or

 

Exhibit A - 2



--------------------------------------------------------------------------------

brought by any court or governmental agency or body, domestic or foreign, which
might reasonably be expected to result in a Material Adverse Effect, or which
might reasonably be expected to materially and adversely affect the properties
or assets thereof or the consummation of the transactions contemplated in the
Purchase Agreement or the Related Transaction or the performance by the Company
or any subsidiary of the Company of its obligations thereunder.

 

O. The material franchises, permits and rights of the Company and its
subsidiaries in each jurisdiction in which such franchise, permit or right is
required are valid and adequate for the business in which it is engaged, and
there do not exist, to such counsel’s knowledge, any restrictions in connection
therewith that, solely or in the aggregate, would result in a Material Adverse
Effect.

 

P. The statements in the Final Memorandum under the captions “Risk Factors” and
“Description of Other Indebtedness,” and in the Form 10-K under the captions
“Item 1. Business – Service Marks,” “Item 3. Legal Proceedings” and “Item 13.
Certain Relationships and Related Transactions,” insofar as such statements
constitute matters of law, summaries of legal matters, the Company’s or the
Guarantors’ charter or by-law provisions, documents or legal proceedings, or
legal conclusions, have been reviewed by such counsel and fairly present and
summarize, in all material respects, the matters referred to therein.

 

Q. The execution and delivery of the Credit Agreement, the Purchase Agreement,
the Registration Rights Agreement, the Notes, the Exchange Notes, the Guarantees
and the Indenture by each of the Company and its Subsidiaries, to which it is a
party, and the performance by the Company and its Subsidiaries of its
obligations thereunder and the consummation of the transactions contemplated by
the Purchase Agreement (including the issuance and sale of the Notes and the
Guarantees and the use of the proceeds of the from the sale of the Notes and the
Guarantees and the borrowings under the Credit Agreement in the manner described
in the Final Memorandum under the caption “Use of Proceeds”) and the
transactions contemplated by the Final Memorandum (including the entering into
and borrowings under the Credit Agreement): (A) will not result in any violation
of the provisions of the charter or by-laws of the Company or any subsidiary of
the Company; (B) will not constitute a breach of, or Default or a Debt Repayment
Triggering Event under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of the
subsidiaries of the Company, or to the best knowledge of such counsel, any other
material Existing Instrument; or (C) to the best knowledge of such counsel, will
not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary of
the Company.

 

In addition, such counsel shall state that nothing has come to his attention
that would lead him to believe that the Final Memorandum, either as of its date
or at the Closing Date, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that such counsel need express no
belief as to the financial statements or other financial data derived therefrom,
included in the Final Memorandum or any amendments or supplements thereto).

 

Exhibit A - 3



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Opinion of Haynes and Boone LLP

 

The opinion of Haynes and Boone LLP to be delivered pursuant to Section 6(a)(ii)
of the Purchase Agreement shall be to the effect that:

 

A. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

B. Each of the Guarantors listed in (1) Part I of Schedule II (the “Delaware
Guarantors”), (2) Part II of Schedule II (the “Texas Guarantors”) and (3) Part
IV of Schedule II hereto (the “Other Guarantors”) has been duly formed or
incorporated, as the case may be, is validly existing as a corporation,
partnership or a limited liability company, as the case may be, in good standing
under the laws of the state of its formation, has the power and authority to own
its property and to conduct its business as described in the Final Memorandum
and is duly qualified to transact business and is in good standing in the state
of its formation. All of the outstanding shares of capital stock and other
ownership interests, as applicable, of each Guarantor has been duly and validly
authorized and issued, are fully paid and nonassessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims (other than liens, encumbrances, equities or claims arising
under the Existing Credit Agreement or the Credit Agreement) or, to the
knowledge of such counsel, any pending or threatened claim.

 

C. Each of the Company, the Texas Guarantors, the Delaware Guarantors and the
Other Guarantors, has full power (corporate and other) to own or lease its
properties and conduct its business as described in each Memorandum; and each of
the Company, the Texas Guarantors, the Delaware Guarantors and the Other
Guarantors, has full power (corporate and other) to enter into the Transaction
Documents (other than the Credit Agreement) and carry out its obligations
thereunder.

 

D. After reasonable inquiry, such counsel does not know of any legal or
governmental proceedings pending or threatened to which the Company or any of
its subsidiaries is a party or to which any of the properties of the Company or
any of its subsidiaries is subject other than proceedings fairly summarized in
all material respects in the Final Memorandum.

 

E. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each of the Texas Guarantors, the Delaware Guarantors and the
Other Guarantors.

 

F. Each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by, and constitutes valid and binding
obligations of, each of the Company, and each of the Texas Guarantors, the
Delaware Guarantors and the Other Guarantors, enforceable against each of them
in accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity and except as rights to indemnification and contribution under the
Registration Rights Agreement may be limited under applicable law; each of the
Indenture, the Registration Rights Agreement and the Credit Agreement conforms
to the description thereof in the Final Memorandum.

 

Exhibit B



--------------------------------------------------------------------------------

G. The Guarantees have been duly authorized, executed, endorsed and delivered
and are valid and binding agreements of each of the Texas Guarantors, the
Delaware Guarantors and the Other Guarantors, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity and
conform to the description thereof in the Final Memorandum.

 

H. The Notes have been duly authorized, executed and delivered by the Company
and, when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the terms of the Purchase Agreement, will be valid and binding obligations
of the Company, enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity, and will conform to the description
thereof in the Final Memorandum and be entitled to the benefits of the Indenture
and the Registration Rights Agreement.

 

I. The Exchange Notes have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the Indenture
and Registration Rights Agreement and delivered in exchange for the Notes in
accordance with the terms of the Registration Rights Agreement, will be valid
and binding obligations of the Company, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity, and will be
entitled to the benefits of the Indenture and the Registration Rights Agreement.

 

J. The statements in the Final Memorandum under the captions “Description of
Certain Indebtedness,” “Description of Notes,” “Exchange Offer; Registration
Rights” and “Notice to Investors,” insofar as such statements constitute
summaries of legal matters or documents, fairly summarize in all material
respects such matters or documents.

 

K. The statements in the Final Memorandum under the caption “Certain Federal
Income Tax Considerations,” insofar as such statements constitute a summary of
the United States federal tax laws referred to therein, are accurate and fairly
summarize in all material respects the United States federal tax laws referred
to therein.

 

L. The Indenture complies as to form in all material respects with the
requirements of the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission applicable to an indenture which is qualified
thereunder.

 

M. Based upon the representations, warranties and agreements made in the
Purchase Agreement, it is not necessary in connection with the offer, sale and
delivery of the Notes to the Initial Purchasers under the Purchase Agreement or
in connection with the initial resale and delivery of such Notes by the Initial
Purchasers in accordance with the Purchase Agreement to register the Notes under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended, it being understood that no opinion is expressed as to any
subsequent resale of any Notes.

 

N. The execution and delivery of the Purchase Agreement, the Registration Rights
Agreement, the Notes, the Exchange Notes, the Guarantees and the Indenture by
the Company

 

Exhibit B - 2



--------------------------------------------------------------------------------

and the performance by the Company, and each of the Texas Guarantors, the
Delaware Guarantors and the Other Guarantors of each of their respective
obligations thereunder and the consummation of the transactions contemplated by
the Purchase Agreement (including the issuance and sale of the Notes and the use
of the proceeds of the sale of the Notes, in the manner described in the Final
Memorandum under the caption “Use of Proceeds”) and the transactions
contemplated by the Final Memorandum: (A) will not result in any violation of
the provisions of the charter or by-laws of the Company, the Texas Guarantors,
the Delaware Guarantors or the Other Guarantors; (B) will not constitute a
breach of, or Default or a Debt Repayment Triggering Event under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company, the Texas Guarantors, the Delaware Guarantors or the
Other Guarantors, or to the knowledge of such counsel, any other material
Existing Instrument; or (C) to the knowledge of such counsel, after reasonable
inquiry, will not result in any violation of any applicable law, administrative
regulation or administrative or court decree applicable to the Company that
would have a Material Adverse Effect.

 

O. Neither the Company nor any subsidiary of the Company is, nor after giving
effect to the offering and sale of the Notes and the application of the proceeds
thereof as described in the Final Memorandum will be, an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

P. The Form 10-K and the Form 10-Q included as annexes in the Final Memorandum
at the time they were filed with the Commission complied as to form in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder.

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or certified public accountants for the Company and with
representatives of the Initial Purchaser at which the contents of the Final
Memorandum, and any supplements or amendments thereto, and related matters were
discussed and, although such counsel are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Final Memorandum (other than as specified above), and any
supplements or amendments thereto, on the basis of the foregoing, nothing has
come to their attention that would lead them to believe that the Final
Memorandum, either as of its date or at the Closing Date, contained or contains
an untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that such counsel need express no belief as to the financial statements or other
financial and statistical data derived therefrom, included in the Final
Memorandum or any amendments or supplements thereto).

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Local Counsel Opinion

 

The opinion of local counsel for the Company to be delivered pursuant to Section
6(a)(iii) of the Purchase Agreement shall be to the effect that:

 

A. Such Guarantor is a corporation incorporated, validly existing and in good
standing under the laws of the State of Minnesota with corporate power to
conduct any lawful business activity.

 

B. Such Guarantor has the corporate power to execute, deliver and perform its
obligations under the Transaction Documents executed by it, and has taken all
requisite corporate action to authorize the execution and delivery of, and the
performance of its obligations under, the Transaction Documents executed by the
Guarantor.

 

C. The execution and delivery of the Transaction Documents executed by such
Guarantor and the performance by such Guarantor of its obligations pursuant to
the Transaction Documents will not violate or cause a breach of (i) any statute
of the United States or the State of Minnesota or any rule or regulation of any
governmental authority or regulatory body of the United States or the State of
Minnesota (including without limitation, Regulations T, U or X of the Board of
Governors of the Federal Reserve System), or any judgment, order or decree known
to us and applicable to such Guarantor of any court, governmental authority or
arbitrator or (ii) any provision of the articles of incorporation or bylaws of
such Guarantor.

 

D. No consent, approval, authorization of, or registration or filing with, any
Minnesota or federal governmental authority is required to be obtained or made
by such Guarantor in connection with the due execution, delivery and performance
of any Transaction Document, except such as have been obtained or made.

 

E. The Transaction Documents executed by such Guarantor have been executed and
delivered by such Guarantor, and constitute the valid and binding obligations of
such Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except such as may be required by state securities laws of the
state of its formation with respect to the obligations of such Guarantor under
the Registration Rights Agreement.

 

F. Subject to the following two sentences, in any action or proceeding arising
out of or relating to the Transaction Documents in any court of the State of
Minnesota or in any federal court sitting in the State of Minnesota, such court
would recognize and give effect to the provisions of the Transaction Documents
relating to the parties’ choice of New York law as governing the Transaction
Documents. Such courts might not give effect to such choice of law provisions if
giving effect to such provisions were determined to be contrary to a fundamental
policy of the state of Minnesota at such time, but we are not aware of any
existing precedent refusing to give effect to a choice of law provision in a
substantial commercial contract on purely public policy grounds. In addition,
such counsel may assume for the purposes of this opinion that in selecting New
York law the parties are acting in good faith and without an intent to evade the
law.

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

 

Form of Special Counsel Opinion

 

The opinion of special counsel for the Company to be delivered pursuant to
Section 6(a)(iv) of the Purchase Agreement shall be to the effect that:

 

A. The Company and each Guarantor has the power (corporate and limited
partnership, as applicable) to enter into the Credit Agreement and carry out its
respective obligations thereunder.

 

B. The Credit Agreement has been duly authorized, executed and delivered by, and
constitutes valid and binding obligations of, the Company and each Guarantor,
enforceable against it in accordance with its terms.

 

C. The execution and delivery of the Credit Agreement by each of the Company and
the Guarantors and the performance by each of the Company and the Guarantors of
its obligations thereunder: (A) will not result in any violation of the
provisions of the charter or by-laws of the Company or the relevant Guarantor,
respectively; (B) will not constitute a breach of, or Default or a Debt
Repayment Triggering Event under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or the
relevant Guarantor, respectively, any Existing Instrument listed on Schedule I
to such opinion; or (C) will not result in any violation of any law of the
United States or the State of New York or any rule or regulation issued
thereunder.

 

Exhibit D



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

 

Initial Purchaser

--------------------------------------------------------------------------------

   Aggregate Principal
Amount of Notes to be
Purchased from the Company


--------------------------------------------------------------------------------

Wachovia Capital Markets, LLC

   $ 212,000,000

Banc of America Securities LLC

   $ 80,000,000

Deutsche Bank Securities Inc.

   $ 80,000,000

Scotia Capital (USA) Inc.

   $ 20,000,000

BB&T Capital Markets, a division of Scott and Stringfellow, Inc.

   $ 8,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 400,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE II

 

Guarantors

 

Part I – The Texas Guarantors

 

Name

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

Crab Addison, Inc.

   Texas

FSI Restaurant Development, Ltd.

   Texas

Hospitality Headquarters, Inc.

   Texas

Houston Aquarium, Inc.

   Texas

Inn at the Ballpark Catering, Inc.

   Texas

Landry’s Crab Shack, Inc.

   Texas

Landry’s Development, Inc.

   Texas

Landry’s Pesce, Inc.

   Texas

Landry’s Seafood House—Addison, Inc.

   Texas

Landry’s Seafood House—Arlington, Inc.

   Texas

Landry’s Seafood House—Austin, Inc.

   Texas

Landry’s Seafood House—San Luis, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—Galveston, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—Kemah, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—San Antonio, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—Sugar Creek, Inc.

   Texas

Landry’s Seafood Kemah, Inc.

   Texas

Landry’s Seafood & Steak House—Corpus Christi, Inc.

   Texas

Rainforest Cafe, Inc.—Cha Cha

   Texas

Saltgrass, Inc.

   Texas

WSI Fish Limited

   Texas

West End Seafood, Inc.

   Texas

Willie G’s Galveston, Inc.

   Texas

Willie G’s Post Oak, Inc.

   Texas Part II – The Delaware Guarantors

Name

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

CHLN, Inc.

   Delaware

Joe’s Crab Shack—Delaware, Inc.

   Delaware

Landry’s G.P., Inc.

   Delaware

Landry’s Limited, Inc.

   Delaware

Landry’s Trademark, Inc.

   Delaware

Landry’s Management, L.P.

   Delaware

Landry’s Seafood House—Delaware, Inc.

   Delaware

LCH Acquisition, Inc.

   Delaware

LSRI Holdings, Inc.

   Delaware

Ocean Blue Industries, Inc.

   Delaware

Rainforest Trademark, Inc.

   Delaware

 

S-2



--------------------------------------------------------------------------------

Seafood Holding Supply, Inc.

   Delaware

Summit Aircraft Services, Inc.

   Delaware

Summit One Network, Inc.

   Delaware

Summit Seafood Supply, Inc.

   Delaware

Summit Supply, Inc.

   Delaware Part III – The Minnesota Guarantors

Name

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

Landry’s Seafood House—Minnesota, Inc.

   Minnesota

Rainforest Cafe, Inc.

   Minnesota Part IV – The Other Guarantors

Name

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

C. A. Muer Corporation

   Michigan

Capt. Crab’s Take-Away of 79th Street, Inc.

   Florida

CHLN—Idaho, Inc.

   Idaho

CHLN—Maryland, Inc.

   Maryland

Crab House, Inc.

   Florida

Cryo Realty, Corp.

   Florida

CryoTech Industries of North Carolina, Inc.

   North Carolina

FSI Devco, Inc.

   Nevada

Joe’s Crab Shack—San Diego, Inc.

   California

Landry’s Downtown Aquarium, Inc.

   Colorado

Landry’s Seafood House—Alabama, Inc.

   Alabama

Landry’s Seafood House—Arizona, Inc.

   Arizona

Landry’s Seafood House—Bellevue, Inc.

   Kentucky

Landry’s Seafood House—Biloxi, Inc.

   Mississippi

Landry’s Seafood House—Colorado, Inc.

   Colorado

Landry’s Seafood House—Florida, Inc.

   Florida

Landry’s Seafood House—Georgia, Inc.

   Georgia

Landry’s Seafood House—Hampton, Inc.

   Virginia

Landry’s Seafood House—Illinois, Inc.

   Illinois

Landry’s Seafood House—Indiana, Inc.

   Indiana

Landry’s Seafood House—Kansas, Inc.

   Kansas

Landry’s Seafood House—Kentucky, Inc.

   Kentucky

Landry’s Seafood House—Lafayette, Inc.

   Louisiana

Landry’s Seafood House—Little Rock, Inc.

   Arkansas

Landry’s Seafood House—Maryland, Inc.

   Maryland

Landry’s Seafood House—Memphis, Inc.

   Tennessee

Landry’s Seafood House—Michigan, Inc.

   Michigan

Landry’s Seafood House—Missouri, Inc.

   Missouri

Landry’s Seafood House—Nevada, Inc.

   Nevada

Landry’s Seafood House—New Jersey, Inc.

   New Jersey

Landry’s Seafood House—New Mexico, Inc.

   New Mexico

 

S-3



--------------------------------------------------------------------------------

Landry’s Seafood House—New Orleans, Inc.    Louisiana Landry’s Seafood
House—Norfolk, Virginia, Inc.    Virginia Landry’s Seafood House—North Carolina,
Inc.    North Carolina Landry’s Seafood House—Ohio, Inc.    Ohio Landry’s
Seafood House—Oklahoma, Inc.    Oklahoma Landry’s Seafood House—Pennsylvania,
Inc.    Pennsylvania Landry’s Seafood House—Redondo Beach, Inc.    California
Landry’s Seafood House—South Carolina, Inc.    South Carolina Landry’s Seafood
House—Virginia, Inc.    Virginia Landry’s Seafood House—Utah, Inc.    Utah
LNY-Iowa, Inc.    Iowa Marina Acquisition Corporation of Florida, Inc.   
Florida Nevada Aquarium, Inc.    Nevada Rainforest Cafe, Inc.—Baltimore County
   Maryland Rainforest Cafe, Inc.—Kansas    Kansas

 

S-4



--------------------------------------------------------------------------------

SCHEDULE III

 

Subsidiaries

 

Name

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

C. A. Muer Corporation

   Michigan

Capt. Crab’s Take-Away of 79th Street, Inc.

   Florida

CHLN, Inc.

   Delaware

CHLN—Idaho, Inc.

   Idaho

CHLN—Maryland, Inc.

   Maryland

Crab Addison, Inc.

   Texas

Crab House, Inc.

   Florida

Cryo Realty, Corp.

   Florida

CryoTech Industries of North Carolina, Inc.

   North Carolina

FSI Devco, Inc.

   Nevada

FSI Restaurant Development, Ltd.

   Texas

Hospitality Headquarters, Inc.

   Texas

Houston Aquarium, Inc.

   Texas

Inn at the Ballpark Catering, Inc.

   Texas

Island Entertainment, Inc.

   Texas

Island Hospitality, Inc.

   Texas

Joe’s Crab Shack—Delaware, Inc.

   Delaware

Joe’s Crab Shack—San Diego, Inc.

   California

Landry’s Crab Shack, Inc.

   Texas

Landry’s Development, Inc.

   Texas

Landry’s Downtown Aquarium, Inc.

   Colorado

Landry’s G.P., Inc.

   Delaware

Landry’s Limited, Inc.

   Delaware

Landry’s Management, L.P.

   Delaware

Landry’s Pesce, Inc.

   Texas

Landry’s Seafood House—Addison, Inc.

   Texas

Landry’s Seafood House—Alabama, Inc.

   Alabama

Landry’s Seafood House—Arizona, Inc.

   Arizona

Landry’s Seafood House—Arlington, Inc.

   Texas

Landry’s Seafood House—Austin, Inc.

   Texas

Landry’s Seafood House—Bellevue, Inc.

   Kentucky

Landry’s Seafood House—Biloxi, Inc.

   Mississippi

Landry’s Seafood House—Colorado, Inc.

   Colorado

Landry’s Seafood House—Delaware, Inc.

   Delaware

Landry’s Seafood House—Florida, Inc.

   Florida

Landry’s Seafood House—Georgia, Inc.

   Georgia

Landry’s Seafood House—Hampton, Inc.

   Virginia

Landry’s Seafood House—Illinois, Inc.

   Illinois

Landry’s Seafood House—Indiana, Inc.

   Indiana

Landry’s Seafood House—Kansas, Inc.

   Kansas

Landry’s Seafood House—Kentucky, Inc.

   Kentucky

 

S-5



--------------------------------------------------------------------------------

Landry’s Seafood House—Lafayette, Inc.

   Louisiana

Landry’s Seafood House—Little Rock, Inc.

   Arkansas

Landry’s Seafood House—Maryland, Inc.

   Maryland

Landry’s Seafood House—Memphis, Inc.

   Tennessee

Landry’s Seafood House—Michigan, Inc.

   Michigan

Landry’s Seafood House—Minnesota, Inc.

   Minnesota

Landry’s Seafood House—Missouri, Inc.

   Missouri

Landry’s Seafood House—Nevada, Inc.

   Nevada

Landry’s Seafood House—New Jersey, Inc.

   New Jersey

Landry’s Seafood House—New Mexico, Inc.

   New Mexico

Landry’s Seafood House—New Orleans, Inc.

   Louisiana

Landry’s Seafood House—Norfolk, Virginia, Inc.

   Virginia

Landry’s Seafood House—North Carolina, Inc.

   North Carolina

Landry’s Seafood House—Ohio, Inc.

   Ohio

Landry’s Seafood House—Oklahoma, Inc.

   Oklahoma

Landry’s Seafood House—Pennsylvania, Inc.

   Pennsylvania

Landry’s Seafood House—Redondo Beach, Inc.

   California

Landry’s Seafood House—San Luis, Inc.

   Texas

Landry’s Seafood House—South Carolina, Inc.

   South Carolina

Landry’s Seafood House—Utah, Inc.

   Utah

Landry’s Seafood House—Virginia, Inc.

   Virginia

Landry’s Seafood Inn & Oyster Bar, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—Galveston, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—Kemah, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—San Antonio, Inc.

   Texas

Landry’s Seafood Inn & Oyster Bar—Sugar Creek, Inc.

   Texas

Landry’s Seafood Kemah, Inc.

   Texas

Landry’s Seafood & Steak House—Corpus Christi, Inc.

   Texas

Landry’s Trademark, Inc.

   Delaware

LCH Acquisition, Inc.

   Delaware

LCHLN, Inc.

   Delaware

LGE, Inc.

   Delaware

LNY-Iowa, Inc.

   Iowa

LSRI Holdings, Inc.

   Delaware

Marina Acquisition Corporation of Florida, Inc.

   Florida

Nevada Aquarium, Inc.

   Nevada

Ocean Blue Industries, Inc.

   Delaware

Rainforest Cafe, Inc.

   Minnesota

Rainforest Cafe, Inc.—Baltimore County

   Maryland

Rainforest Cafe, Inc.—Cha Cha

   Texas

Rainforest Cafe, Inc.—Kansas

   Kansas

Rainforest Cafe Canada Holdings, Inc.

   Province of Ontario, Canada

Rainforest Trademark, Inc.

   Delaware

Saltgrass, Inc.

   Texas

Seafood Holding Supply, Inc.

   Delaware

Summit Aircraft Services, Inc.

   Delaware

 

S-6



--------------------------------------------------------------------------------

Summit One Network, Inc.

   Delaware

Summit Seafood Supply, Inc.

   Delaware

Summit Supply, Inc.

   Delaware

West End Seafood, Inc.

   Texas

Willie G’s Galveston, Inc.

   Texas

Willie G’s Post Oak, Inc.

   Texas

WSI Fish Limited

   Texas

Yorkdale Rainforest Restaurants, Inc.

   Province of Ontario, Canada

 

S-7